DETAILED ACTION

Claim Status
Claims 1-18 is/are rejected.
Claims 19-20 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claims 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 SCHRENK (US 5,540,978),
in view of WHEATLEY (US 5,122,905) or WHEATLEY (US 5,122,906),
and in view of O’NEIILL ET AL (US 6,024,455),
	and in view of HOSAKI ET AL (US 6,327,089),
	and in view of BELL ET AL (US 2003/0203214),
and in view of HERRMANN ET AL (US 2007/0160832),
 	and in view of SUZUSHI (US 2002/0110651) or YOSHIDA ET AL (US 2004/0116013),
	and in view of HOH ET AL (US 3,941,904) or HOH ET AL (US 3,959,062),
	as stated in the previous Office Action mailed 01/26/2021.
	SCHRENK ‘978 discloses reflective films comprising: (i) an UV-reflective film; and (ii) a VIS (visible)/IR-reflective film (e.g., as disclosed in WHEATLEY ‘905 or WHEATLEY ‘906); wherein the UV-reflective films comprising first optical layers and second optical layers wherein the first and second optical layers are polymers with different refractive index values, and wherein the UV-reflective film and the VIS/IR-reflective film is laminated together to produce a broadband UV + VIS/IR reflective film laminate capable of simultaneously reflecting 
	WHEATLEY ‘905 and WHEATLEY ‘906 (as explicitly referenced by SCHRENK  ‘978) disclose reflective films comprising third optical layer and fourth optical layers, wherein the third and fourth optical layers are polymers with different refractive index values. (WHEATLEY ‘906, entire document, e.g., line 25-57, col. 2; line 8-15, col. 4; line 54, col. 4 to line 2, col. 5; etc.) (see corresponding portions of WHEATLEY ‘905)
	However, SCHRENK ‘978 does not explicitly disclose the presence of an UV-absorbing layer between the UV-reflective film and VIS/IR-reflective film.
	O’NEILL ET AL ‘455 discloses that it is well known in the art to utilize hot melt adhesives (e.g., but not limited to, ethylene vinyl acetate, etc.) as an alternative to pressure-sensitive adhesives to bond optical films (e.g., selectively reflective multilayer films with alternating layers with different refractive indexes, etc.) to other optical components or elements. (Figure 10; line 35-37, col. 22; line 45-48, col. 26; etc.)
	HOSAKI ET AL ‘089 provides evidence that it is well known in the art to use transparent hot melt adhesives comprising transparent, colorless thermoplastic resins (e.g., but not limited to, ethylene vinyl acetate, etc.) and further containing UV-absorbing agents to bond optical or light-transmitting elements or components together.  (line 23-53, col. 4; etc.)
	BELL ET AL ‘214 discloses that it is well known in the art to use transparent heat-activated adhesives (e.g., but not limited to, ethylene vinyl acetate, etc.) instead of pressure-sensitive adhesives to bond optical elements or components together because heat-activated adhesives do not require the use (or removal) of release liners. (paragraph 0026, 0032-0035, etc.)
but not limited to, ethylene vinyl acetate, etc.) instead of tacky pressure-sensitive adhesives because heat-activated adhesives are generally less expensive, tend to be thinner, allow for faster manufacturing, and do not require the use or removal of release liners, wherein the heat-activated adhesive is typically formed into films or applied to surfaces using melting and extrusion. The reference further discloses that it is well known in the art to incorporate a UV-absorber in the heat-activated adhesive in order to provide protection for (and prevent degradation of) the adhesive and/or underlying (i.e., on the side of the adhesive facing away from incident light) layers. (paragraph 0005, 0013-0014, 0016, 0020-0021, etc.)
 	SUZUSHI provides evidence that it is well known in the art to utilize hot melt adhesives containing polymers other than ethylene-vinyl acetate copolymers (e.g., polyester-based resins, thermoplastic rubbers, polyacrylic resins, etc.) as adhesive layers for light-transmitting optical laminates.   (paragraph 0018, etc.)
 	YOSHIDA ET AL provides evidence that it is well known in the art to utilize transparent hot melt adhesives containing polymers other than ethylene-vinyl acetate copolymers (e.g., containing polyester resins, silicone resins, acrylic resins, etc.) as adhesive layers for light-transmitting optical laminates. (paragraph 0016, 0021, 0027, 0063-0066, 0069, etc.)
 	HOH ET AL ‘904 and HOH ET AL ‘062 disclose hot melt adhesive compositions comprising thermoplastic copolyester elastomer, in combination with other low molecular weight thermoplastic resins (e.g., styrene polymers, etc.) and further optionally in combination with other thermoplastic resins (e.g., ethylene vinyl acetate copolymers, thermally stable polyester resins, alkyl (meth)acrylate polymers, etc.) in order to produce high temperature resistant hot melt adhesives with advantageous performance properties (e.g., reduced melt 
	Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use, as an alternative to conventional pressure-sensitive adhesives, known optical grade hot melt adhesives (e.g., but not limited to, ethylene vinyl acetate-based, etc.) as suggested by O’NEILL ET AL ‘455 which are non-tacky and/or non-pressure-sensitive (e.g., heat-activated) as suggested by BELL ET AL ‘214 and HERRMANN ET AL ‘832 to bond the UV-reflective film of SCHRENK ‘978 to a VIS/IR-reflective film in accordance with WHEATLEY ‘905 and WHEATLEY ‘906 in order to form the broadband UV + VIS/IR reflective film laminates of SCHRENK ‘978 with excellent interlayer adhesion and resistance to delamination with reduced material costs and simplified manufacturing (e.g., omitting the presence of and removal of release liners, etc.).
 	Further regarding claim 1, since: (a) SUZUSHI (or YOSHIDA ET AL) provide evidence that it is well known in the art that optical grade hot melt adhesives for bonding optical films together are not limited to ethylene-vinyl acetate copolymers alone, but include suitable alternative optical grade hot melt adhesives containing other types of polymers (e.g., but not limited to, polyester resins, thermoplastic rubbers, styrene resins, silicone resins, acrylic resins, etc.); and (b) HOSAKI ET AL ‘089 also provides evidence that it is well known in the art that optical grade hot melt adhesives for bonding optical films together are not limited to ethylene-
	Further regarding claim 1, it would have been obvious to position the UV-reflective film in the broadband UV + VIS/IR reflective film laminates of SCHRENK ‘978 so that the UV-reflective film faces the intended light source containing UV-radiation (which is well known to cause degradation and deterioration in polymer materials) in order to reflect the majority (or at least part) of the incident, potentially damaging UV-radiation and thereby at least partially 
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of UV absorbers as suggested in HOSAKI ET AL ‘089 and additionally suggested by HERRMANN ET AL ‘832 and HOH ET AL ‘904 (or HOH ET AL ‘062) in non-pressure-sensitive, thermoplastic-containing hot melt adhesives used to bond the UV-reflective film of SCHRENK ‘978 and the VIS/IR-reflective film in accordance with WHEATLEY ‘905 and WHEATLEY ‘906 together in order to prevent UV-induced degradation of the adhesive and/or underlying layers.
  	Further regarding claim 1, it would have been obvious to position a transparent, non-pressure-sensitive, thermoplastic-containing hot melt adhesive containing a UV absorber as suggested by O’NEILL ET AL ‘455 and BELL ET AL ‘214 and HOSAKI ET AL ‘089 and HERRMANN ET AL ‘832 and HOH ET AL ‘904 (or HOH ET AL ‘062) between a light source-facing UV-reflective film and the VIS/IR reflective film of the broadband UV + VIS/IR reflective film laminates of SCHRENK ‘978 in order to protect both the adhesive layer and the underlying (i.e., on the side of the adhesive facing away from incident light) VIS/IR-reflective film as suggested by HERMANN ET AL ‘832 from residual UV radiation not reflected by the UV-reflective film, while allowing the VIS/IR-reflective film to reflect visible light and infrared radiation transmitted through the UV-reflective film.

Claim 2-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
  	SCHRENK (US 5,540,978), in view of WHEATLEY (US 5,122,905) or WHEATLEY (US 5,122,906), and in view of O’NEIILL ET AL (US 6,024,455), and in view of HOSAKI ET 03214), and in view of HERRMANN ET AL (US 2007/0160832), and in view of SUZUSHI (US 2002/0110651) or YOSHIDA ET AL (US 2004/0116013), and in view of HOH ET AL (US 3,941,904) or HOH ET AL (US 3,959,062),
	as applied to claim 1 above,
 	and further in view of GILBERT ET AL (US 6,368,699),
as stated in the previous Office Action mailed 01/26/2021.
	GILBERT ET AL ‘399 discloses that it is well known in the art to use polymers such as polyethylene-2,6-naphthalate (PEN), polyethylene terephthalate (PET), polymethyl methacrylate (PMMA), syndiotactic polystyrene (sPS), commercially available fluorinated copolymers (e.g., THV), etc. as polymers for the first and second optical layers of high efficiency, highly selective optical films utilizing polymer layers with differing refractive index values (e.g., as disclosed in JONZA ET AL (US 5,882,774)) to provide reflectivity at specified wavelengths.  The reference further discloses that it is well known in the art to apply additional functional layers to one or both exposed surface of optical films, such as, but not limited to: abrasion-resistant layers and/or coatings to protect said optical films; adhesive layers to improve adhesion to other materials; etc.; in order to provide enhanced functionality and improved performance characteristics for specific applications. (line 5, col. 5 to line 41, col. 6; line 5-68, col. 11; line 8-46, col. 14; etc.)
  	Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use known polymers as suggested by GILBERT ET AL ‘699 (and references incorporated therein) which do not absorb visible and infrared radiation as the third and fourth optical layers in VIS/IR-reflective films in accordance with WHEATLEY ‘905 and WHEATLEY ‘906, in combination with utilizing known optical design principles as 
 	Regarding claim 3, one of ordinary skill in the art would have applied an adhesive layer on the outward-facing surface of the VIS/IR-reflective film in the broadband UV + VIS/IR reflective film laminates as disclosed in SCHRENK ‘978 in order to facilitate adhesion to other materials (e.g., supports, etc.) as suggested by GILBERT ET AL ‘699.
	Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use known polymers as suggested by GILBERT ET AL ‘699 (and references incorporated therein) which do not absorb UV radiation as the first and second optical layers of the UV-reflective films of SCHRENK ‘978, in combination with utilizing known optical design principles as disclosed in GILBERT ET AL ‘699 (and references incorporated therein), to produce high efficiency UV-reflective films which can be combined with high efficiency VIS/IR reflective films in accordance with WHEATLEY ‘905 and WHEATLEY ‘906 in order to produce high efficiency broadband UV + VIS/IR reflective film laminates as disclosed in SCHRENK ‘978. 	
 	Regarding claim 5, one of ordinary skill in the art would have applied an additional adhesion-promoting tie layer on the inward-facing surface of the UV-reflective film in the broadband UV + VIS/IR reflective film laminates as disclosed in SCHRENK ‘978 in order to facilitate adhesion to other materials (e.g., protective and/or barrier coatings, etc.) as suggested by GILBERT ET AL ‘699 and/or to further enhance adhesion to a non-pressure-sensitive, thermoplastic-containing hot melt adhesive containing a UV absorber as suggested by O’NEILL 
	Regarding claim 6, one of ordinary skill in the art would have applied known inorganic adhesion promoting (i.e., tie) layers to the inward-facing surface to the UV-reflective films of SCHRENK ‘878 in order to provide improved compatibility and/or adhesion to various types of inorganic protective and/or barrier coatings.
	Regarding claim 7, one of ordinary skill in the art would have selected the optical design and material selection of the VIS/IR films in accordance with WHEATLEY ‘905 and WHEATLEY ‘906 and GILBERT ET AL ‘699 (and references incorporated within) to provide high reflectance of short IR wavelengths of up to 3 microns to meet the performance requirements for specific end-uses.
 	Regarding claim 8, one of ordinary skill would have applied known abrasion-resistant layers to the outward-facing surface to the UV-reflective films of SCHRENK ‘878 in order to provide protection and improve durability.
 	 Regarding claim 9, one of ordinary skill in the art would have incorporated effective amounts of known anti-soiling additives or components into abrasion resistant coatings on the outward-facing surface of the UV-reflective films of SCHRENK ‘978 in order to provide improved resistance to smudges and stains.

Claim 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	SCHRENK (US 5,540,978), in view of WHEATLEY (US 5,122,905) or WHEATLEY (US 5,122,906), and in view of O’NEIILL ET AL (US 6,024,455), and in view of HOSAKI ET AL (US 6,327,089), and in view of BELL ET AL (US 2003/0203214), and in view of or YOSHIDA ET AL (US 2004/0116013), and in view of HOH ET AL (US 3,941,904) or HOH ET AL (US 3,959,062),
		as applied to claim 1 above,
and further in view of GILBERT ET AL (US 6,368,699),
	as applied to claim 5 above,
and further in view of BEAR ET AL (US 2006/0146234),
as stated in the previous Office Action mailed 01/26/2021.
BEAR ET AL discloses that it is well known in the art to use inorganic adhesion-promoting layers in optical articles to improve adhesion of between inorganic layers and organic substrates.  (paragraph 0074-0081, etc.)
	Regarding claims 5-6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply known adhesion-promoting (i.e., tie) layers as suggested by GILBERT ET AL ‘699 such as the inorganic adhesion-promoting layers in BEAR ET AL to the surface to the UV-reflective films of SCHRENK ‘978 in order to provide improved compatibility and/or adhesion of inorganic barrier or other functional coatings to the UV-reflective films of SCHRENK ‘978 reflective film.

Claim 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	SCHRENK (US 5,540,978), in view of WHEATLEY (US 5,122,905) or WHEATLEY (US 5,122,906), and in view of O’NEIILL ET AL (US 6,024,455), and in view of HOSAKI ET AL (US 6,327,089), and in view of BELL ET AL (US 2003/0203214), and in view of HERRMANN ET AL (US 2007/0160832), and in view of SUZUSHI (US 2002/0110651) or or HOH ET AL (US 3,959,062),
 		as applied to claim 1 above,
and further in view of GILBERT ET AL (US 6,368,699),
	as applied to claim 8 above,
 	and further in view of ARNEY ET AL (US 2003/0068486) or JING ET AL (US 2005/0249956),
as stated in the previous Office Action mailed 01/26/2021.
	ARNEY ET AL ‘486 discloses that it is well known in the art to utilize coating compositions containing metal oxide (e.g., titanium, etc.) nanoparticles to form abrasion-resistant stain-resistant hardcoats for optical articles and films.  (paragraph 0043, 0050, 0088, 0104-0105, etc.)
	JING ET AL ‘956 discloses that it is well known in the art to utilize coating compositions containing fluorine-containing polymers to form abrasion-resistant stain-resistant hardcoats for optical articles.  (paragraph 0003, 0005, 0009, 0019-0021, 0024, 0027, etc.)
 	Regarding claims 8-9, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply known stain-resistant and/or smudge-resistant hardcoat compositions as disclosed in ARNEY ET AL ‘486 or JING ET AL ‘956 as abrasion-resistant coating for reflective optical films on the exposed surfaces of the reflective films of SCHRENK ‘978 as suggested by GILBERT ET AL ‘699 (and references incorporated therein) in order to provide abrasion-resistant surfaces with improved resistance to smudges and stains. 
	Regarding claim 9, one of ordinary skill in the art would reasonably interpret the term “oxides… titanium” to encompass common titanium oxide compounds such as titanium dioxide.

Claim 10-12, 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	SCHRENK (US 5,540,978), in view of WHEATLEY (US 5,122,905) or WHEATLEY (US 5,122,906), and in view of O’NEIILL ET AL (US 6,024,455), and in view of HOSAKI ET AL (US 6,327,089), and in view of BELL ET AL (US 2003/0203214), and in view of HERRMANN ET AL (US 2007/0160832), and in view of SUZUSHI (US 2002/0110651) or YOSHIDA ET AL (US 2004/0116013), and in view of HOH ET AL (US 3,941,904) or HOH ET AL (US 3,959,062),
	as applied to claim 1 above,
and further in view of WEBER ET AL (US 2001/0021445),
and further in view of MURTHA (US 4,519,384),
and further in view of LITWIN (US 7,055,519),
as stated in the previous Office Action mailed 01/26/2021.
MURTHA discloses solar collectors for photovoltaic or heat pipe assemblies, wherein the solar collectors utilize reflective louvers to direct light toward the photovoltaic or heat pipe assemblies to directly convert solar energy to electricity (in the case of photovoltaic assemblies) or to convert a liquid to steam (in the case of heat pipe assemblies) wherein the solar collector can be pivoted to follow and face the sun.  (Figure 1-4; line 5-33, col. 1; line 40, col. 1 to line 22, col. 2; line 3-10, 49-50, col. 3; line 19-13, col. 4; etc.)
	WEBER ET AL '445 discloses that it is well known in the art to utilize reflective polymeric optical films as reflectors for optical devices (e.g., solar collectors, etc.) in order to direct light to a specific target or location.  (paragraph 0077, 0081, 0086, etc.)

	Regarding claims 10-12, 14, 16, 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the high efficiency broadband UV + VIS/IR reflective film laminates of SCHRENK ‘978 designed to having high reflectance in both the UV and VIS/IR range to solar collector reflective elements as suggested by WEBER ET AL ‘445 in known photovoltaic or heat pipe solar power systems as disclosed in MURTHA and LITWIN in order to concentrate solar energy, maximize heat gain (in the case of heat pipes), and enhance the efficiency of the solar power system.  
 	Regarding claim 15, one of ordinary skill in the art would have utilized steam generated by solar-powered heat pipes for other conventional steam applications, such as for heating buildings.
 	Regarding claim 17, one of ordinary skill in the art to retrofit pre-existing solar reflector elements by replacing less efficient reflectors with the high efficiency broadband UV + VIS/IR reflective film laminates of SCHRENK ‘978 to improve the overall reflective performance of the reflectors (including increasing the amount and the type of energy which can be reflected and redirected) and thereby improve the efficiency of solar-powered energy generation systems.

Claim 10, 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	SCHRENK (US 5,540,978), in view of WHEATLEY (US 5,122,905) or WHEATLEY (US 5,122,906), and in view of O’NEIILL ET AL (US 6,024,455), and in view of HOSAKI ET AL (US 6,327,089), and in view of BELL ET AL (US 2003/0203214), and in view of HERRMANN ET AL (US 2007/0160832), and in view of SUZUSHI (US 2002/0110651) or YOSHIDA ET AL (US 2004/0116013), and in view of HOH ET AL (US 3,941,904) or HOH ET AL (US 3,959,062),
 		as applied to claim 1 above,
and further in view of PIERCE (US 4,143,640),
and further in view of WEBER ET AL (US 2001/0021445),
as stated in the previous Office Action mailed 01/26/2021.
	PIERCE discloses solar collectors, wherein the solar collectors comprises a plurality of movable slats with a reflective surface, and a heat exchange mechanism on the opposing surface, wherein the slats can be pivoted to face the sun so that the reflected solar energy is reflected from the reflective surface of a first slat unto the heat exchange mechanism of the neighboring slat to heat a liquid (e.g., water) contained within the heat exchange mechanism, wherein the heated liquid can be utilized to provide heating for rooms.  (Figure 1-2, etc.; line 20-31, 45-58, col. 1; line 65, col. 13, col. 2; line 23-27, col. 2; line 45, col. 2 to line 13, col. 3; line 64-66, col. 3; etc.)
	WEBER ET AL '445 discloses that it is well known in the art to utilize reflective polymeric optical films as reflectors for optical devices (e.g., solar collectors, etc.) in order to direct light to a specific target or location.  (paragraphs 0077, 0081, 0086, etc.)

 	Regarding claims 12-13, one of ordinary skill in the art would have utilized known tracking mechanisms to adjust the pivotable horizontal slats (i.e., louvers) of PIERCE to face the sun and thereby maximize heat collection.
	
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
 	(A) Applicant argues that SUZUSHI (or YOSHIDA ET AL ‘013) fail to teach or suggest anything about retaining adhesion at elevated temperatures or laminates being used for hot and/or outdoor environments.  However, SUZUSHI (or YOSHIDA ET AL ‘013) are cited to provide evidence that that it is well known in the art that optical grade hot melt adhesives for bonding optical films together are not limited solely to ethylene-vinyl acetate copolymers alone, but include suitable alternative optical grade hot melt adhesives containing other types of thermoplastic polymers (e.g., polyester resins, thermoplastic rubbers, styrene resins, silicone resins, acrylic resins, etc.) which are known in the art, while the ability to retain adhesion at elevated temperatures is clearly a feature of the hot melt adhesives disclosed in HOH ET AL any motivation to combine SUZUSHI (or YOSHIDA ET AL ‘013) with the other cited references, said paragraph has been slightly modified to more particularly identify which teaching or motivation is attributed to which reference. However, this modification does not constitute new grounds of rejection, but is merely a more detailed rephrasing of information previously, fully, and clearly presented.  
	(B) Applicant argues that there is no motivation to combine BELL ET AL ‘214 and HERRMANN ET AL ‘832 with the other cited references because O’NEILL ET AL ‘455 already distinguishes between hot melt adhesives and pressure sensitive adhesives, and already teaches the benefits of using a non-pressure sensitive, heat-activated adhesive.  While the benefits of using a non-pressure sensitive, heat-activated adhesive may be implicit in O’NEILL ET AL ‘455, BELL ET AL ‘214 is relied upon to explicitly set forth known benefits associated with non-pressure sensitive hot melt adhesives, and therefore provides clear, additional motivation for one of ordinary skill in the art to select non-pressure sensitive hot melt adhesives over pressure sensitive adhesives in certain situations.  Partial redundancy in the teachings of two references does not equate to a complete lack of motivation to combine said references, 
	Applicant further relies upon Ex parte Rinkevich and In re Bakshi to support the position that there is no motivation to incorporate features from a secondary reference which are already disclosed in the primary reference, it is noted that Board Appeal Decisions do not constitute legal precedent.  Furthermore, O’NEILL ET AL ‘455 does not specifically discuss or clearly attribute particular advantages of using one type of adhesive (i.e., hot melt adhesive) over another type (i.e., pressure sensitive adhesive), therefore Applicant’s assertion -- i.e., that the mere use of EVA in one or more examples of O’NEILL ET AL ‘455 constitutes a clear, if implicit, teaching with respect to the advantages of using a non-pressure heat-activated adhesive (i.e., “excellent interlayer adhesion and resistance to delamination with reduced material costs and simplified manufacturing (e.g., omitting the presence of and removal of release liners, etc.)”) compared to using a pressure sensitive adhesive -- is deemed unpersuasive.  Furthermore, Applicant’s statements with respect the asserted implicit teachings of O’NEILL ET AL ‘455 may be taken as an Admission on the record as to the obviousness and motivation to preferentially use non-pressure sensitive materials as adhesive for optical laminates.
 	(C) Applicant argues that there is no motivation to combine BELL ET AL ‘214 with the other cited references because “the teachings of Bell et al. relied upon in the Office Action are completely subsumed by the teachings of Hermmann (sic) et al.”  However, partial and/or even full redundancy in the teachings of two or more references does not equate to a complete lack of motivation to combine said references, since the existence of multiple references teaching the same or substantially similar feature can provide corroborating evidence with respect to the conventional and/or common and/or well-established and/or well-recognized nature of a 
 	(D) Applicant argues that the paragraph mentioning HOSAKI ET AL ‘089 with respect to hot melt adhesives containing thermoplastic polymers other than ethylene-vinyl acetate copolymers suggests that HOSAKI ET AL ‘089 teaches “polyesters, resins, thermoplastic rubbers, styrene resins, silicon (sic) resins, acrylic resins, etc.”  However, contrary to Applicant’s assertions, it is clear from the previous Office Action that HOSAKI ET AL ‘089 is cited as disclosing the known use of hot melt adhesives containing transparent, colorless, thermoplastic polymers (not limited to ethylene-vinyl acetate copolymers), with the transparent colorless, thermoplastic polymers mentioned in HOSAKI ET AL ‘089 falling within the “etc.” in the accompanying illustrative, non-limiting list of other polymers (as denoted by the using “e.g.” and “etc.”).  Therefore, the inclusion of HOSAKI ET AL ‘089 in said paragraph does not constitute “clear factual errors” as alleged by Applicant.  However, in order to resolve Applicant’s apparent confusion, said paragraph has been slightly modified to more particularly identify which teaching or motivation is attributed to which reference. However, this modification does not constitute new grounds of rejection, but is merely a more detailed rephrasing of information previously, fully, and clearly presented.

 	(E) Applicant argues that the rejections of claim 2-9 under pre-AIA  35 U.S.C. 103(a) further citing GILBERT ET AL ‘699 fail to overcome the alleged deficiencies of the combination of references applied against parent claim 1.  However, since Applicant’s arguments with respect to the alleged deficiencies of the combination of references applied against claim 1 have been deemed unpersuasive, Applicant’s arguments with respect to claims 2-9 are deemed similarly unpersuasive.
	(F) Applicant argues that the rejections of claim 5-6 under pre-AIA  35 U.S.C. 103(a) further citing GILBERT ET AL ‘699 and further citing BEAR ET AL fail to overcome the alleged deficiencies of the combination of references applied against parent claim 1.  However, since Applicant’s arguments with respect to the alleged deficiencies of the combination of references applied against claim 1 have been deemed unpersuasive, Applicant’s arguments with respect to claims 5-6 are deemed similarly unpersuasive.
	(G) Applicant argues that the rejections of claim 8-9 under pre-AIA  35 U.S.C. 103(a) further citing GILBERT ET AL ‘699 and further citing ARNEY ET AL ‘486 (or JING ET AL 
	(H) Applicant argues that the rejections of claim 10-12, 14-18 under pre-AIA  35 U.S.C. 103(a) further citing MURTHA and WEBER ET AL ‘445 and LITWIN fail to overcome the alleged deficiencies of the combination of references applied against parent claim 1.  However, since Applicant’s arguments with respect to the alleged deficiencies of the combination of references applied against claim 1 have been deemed unpersuasive, Applicant’s arguments with respect to claims 10-12, 14-18 are deemed similarly unpersuasive.
 	(I) Applicant argues that the rejections of claim 10, 12-15 under pre-AIA  35 U.S.C. 103(a) further citing PIERCE and WEBER ET AL ‘445 fail to overcome the alleged deficiencies of the combination of references applied against parent claim 1.  However, since Applicant’s arguments with respect to the alleged deficiencies of the combination of references applied against claim 1 have been deemed unpersuasive, Applicant’s arguments with respect to claims 10, 12-15 are deemed similarly unpersuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 3, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787